UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 000-54038 EUROPA ACQUISITION I, INC. (Exact name of registrant as specified in its charter) Nevada 27-3819552 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 721 Fifth Avenue New York, New York 10022 (Address of principal executive offices) (Zip Code) (212) 879-9600 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated FileroAccelerated FileroNon-Accelerated Filero (Do not check if a smaller reporting company)Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o State the number of shares outstanding of each of the issuer’s classes of common equity, as of February 13, 2013: 100,000 shares of common stock. EUROPA ACQUISITION I, INC. FORM 10-Q December 31, 2012 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 3 Quantitative and Qualitative Disclosures About Market Risk 9 Item 4 Control and Procedures 9 PART II OTHER INFORMATION Item 1 Legal Proceedings 10 Item 1A Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Mine Safety Disclosures 10 Item 5. Other Information 10 Item 6. Exhibits 10 SIGNATURES 11 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Europa Acquisition I, Inc (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS December 31, 2012 (Unaudited) ASSETS December 31, June 30, (Unaudited) (Audited) CURRENT ASSETS: Cash & equivalents $ $ Total Assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Loan payable Total Liabilities SHAREHOLDERS' DEFICIT Preferred stock $0.001 par value; 10,000,000 shares authorized none issued and outstanding - - Common stock $0.001 par value, 100,000,000 shares authorized; 100,000 issued and outstanding Additional paid-in-capital Deficit accumulated during the development stage ) ) $ ) $ ) Total Liabilities and Shareholders' Deficit $ $ The accompanying notes are an integral part of these financial statements. F-1 Europa Acquisition I, Inc. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS For the three months ended December 31, 2012 For the three months ended December 31, 2011 For the six months ended December 31, 2012 For the six months ended December 31, 2011 Cumulative From June 30, 2010 (Inception) to December 31, 2012 Revenue: $
